100 P.3d 658 (2004)
CITY OF LAS VEGAS, Appellant,
v.
The Honorable Jessie WALSH, Judge of the Las Vegas Municipal Court, and Mike Wayne Gehner, Respondents.
No. 41317.
Supreme Court of Nevada.
November 10, 2004.

ORDER DENYING PETITION FOR REHEARING AND MODIFYING OPINION
This court issued an opinion in this case on June 11, 2004. City of Las Vegas v. Walsh, 120 Nev. ___, 91 P.3d 591 (2004). On June 28, 2004, appellant filed a petition for rehearing. We have considered the petition and conclude that rehearing is not warranted. See NRAP 40.
However, we have determined that the opinion previously issued in this case should be modified to include the following language after the case citation in footnote 25 of the opinion:
In DeRosa v. District Court, 115 Nev. 225, 985 P.2d 157 (1999), this court rejected a Confrontation Clause challenge to evidence admitted under NRS 50.315 based on the test set forth in Ohio v. Roberts, 448 U.S. 56, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), regarding the admissibility of hearsay evidence under the Confrontation Clause. To the extent that DeRosa relied on Roberts, it is overruled.
Accordingly, we direct the clerk of this court to modify the opinion so that the full text of footnote 25 reads as follows:

See Crawford, 541 U.S. at ___, 124 S.Ct. at 1374, [158 L. Ed. 2d 177]. In DeRosa v. District Court, 115 Nev. 225, 985 P.2d 157 (1999), this court rejected a Confrontation Clause challenge to evidence admitted under NRS 50.315 based on the test set forth in Ohio v. Roberts, 448 U.S. 56, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), regarding the admissibility of hearsay evidence under the Confrontation Clause. To the extent that DeRosa relied on Roberts, it is overruled.
It is so ORDERED.